Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed June 13, 2022 has been received, Claims 34-36 and 38-45 are currently pending.

Drawings
1.	The Drawings filed June 7, 2022 and June 13, 2022 have not been entered, as they contain features not supported by the original disclosure; “longitudinal central portion” in Claims 34-36 and 39-40.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “longitudinal central portion” in Claims 34-36 and 39-40 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The amendment(s) filed June 7, 2022 and June 13, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the longitudinal central portion 32 of the shoe”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 34-36 and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 34-36 and 39-40 recite a “longitudinal central portion”. After a full review of Applicant’s specification, there appears to be no support for the recited “longitudinal central portion”. Therefore, the limitation is regarded as new matter and should be cancelled from the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 34, 36, 38, 40, and 44-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mack (US 6,412,195) in view of Miller (US 2009/0300944).
Regarding Claim 34, Mack discloses a wearable shoe tree for use within a shoe, said shoe having sides, sidewalls having an inner surface, a longitudinal central portion, a shoe upper with an inner surface, a vamp region, a sole, a heel, and a floor extending from a shoe toe box along a longitudinal direction to the heel, the shoe having internal contours which are adapted to fit about a wearer’s foot (as seen in Fig.1), the shoe tree formed to maintain the patency of the shoe and comprising: a structural shell (40) that is configured to fit into the shoe, wherein the shell is made of material, the structural shell consisting of a shoe tree toe box region (42) and two legs (60,62) so as to have no sole portion (as seen in Fig.2 & 3), the legs configured to extend from the shoe toe box region and having ends which are configured to extend primarily in the longitudinal direction rearwardly toward the heel of the shoe beyond the shoe toe box to the longitudinal central portion of the shoe when operably positioned in the shoe (as seen in Fig.1 & 4 and annotated Figure below; i.e. any point between the toe end of the shoe and the heel end of the shoe is a longitudinal central portion, inasmuch as has been claimed by Applicant), wherein the two legs of the structural shell are configured to snugly fit, via pressure tension against opposing inner surfaces of the shoe sidewalls when operably positioned in the shoe (as seen in Fig.1), wherein the shoe tree toe box region of the structural shell consists of a convex ceiling portion (58) that is configured to snugly fit against an inner surface of the shoe upper and to follow contours from the shoe upper down towards the floor of the shoe where the upper meets the sole, wherein the exterior surface of the shoe tree is configure to abut against the shoe toe box and sidewalls of the shoe when positioned therein snugly fitting its essentially entire volume exclusively in a space adjacent the shoe upper and sidewalls so as to follow the said contours of the shoe when positioned therein and so does not have any structural intrusions that extend inwardly into an envelope of the wearer’s foot when the wearable shoe tree is in its operational position between the wearer’s foot and the shoe when positioned in the shoe (Col.3, line 58-Col.4, line 17; as seen in Fig.1-6), thereby being comfortably wearable between an inside surface of the shoe and the wearer’s foot, and wherein further, the shoe tree is not permanently affixed within the shoe and configured to be removably insertable into the shoe (Col.3, lines 53-57). Mack does not disclose the shell being made of flexible plastic. However, Miller teaches a wearable shoe tree with structural shell (Fig.1) that is formed from steel or flexible plastic (para.8 & 20; i.e. it is well known in the textile art that thin plastic is flexible). 

    PNG
    media_image1.png
    473
    559
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the steel material of Mack with the flexible plastic material of Miller, as a simple substitution of one well known structural shell material for another, in order to yield the predictable result of providing a shell that is comfortable and protects the toes of a user. It is also noted that Miller teaches the materials are recognized as art equivalents. When in combination Mack and Miller teach the two legs being flexible, when formed from plastic. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.	

Regarding Claim 36, Mack discloses a wearable shoe tree for use within a shoe., said shoe having sides, sidewalls having an inner surface, a longitudinal central portion, a shoe upper with an inner surface, a vamp region, a sole, a heel, and a floor extending from a shoe toe box along a longitudinal direction to the heel, the shoe having internal contours which are adapted to fit about a wearer’s foot (as seen in Fig.1), the shoe tree formed to maintain the patency of the shoe and comprising: a structural shell (10) that is configured to fit into the shoe, wherein the shell is made of material, the structural shell consisting of a shoe tree toe box region (42) and two legs (60,62) so as to have no sole portion (as seen in Fig.2 & 3), the legs configured to extend from the shoe toe box region and having ends which are configured to extend primarily in the longitudinal direction rearwardly toward the heel beyond the shoe toe box to the longitudinal central portion of the shoe when operably positioned in the shoe (as seen in Fig.1 & 4; i.e. any point between the toe end of the shoe and the heel end of the shoe is a central portion, inasmuch as has been claimed by Applicant), wherein the two legs of the structural shell are configured to snugly fit against opposing inner surfaces of the shoe sidewalls when operably positioned in the shoe (as seen in Fig.1), wherein the shoe tree toe box region of the structural shell consists of a convex ceiling portion (58) that is configured to snugly fit against an inner surface of the shoe upper and to follow contours from the shoe upper down towards the floor of the shoe where the upper meets the sole, wherein the shoe tree fits in a space adjacent the shoe upper and sidewalls so as to follow the said contours of the shoe when positioned therein and so does not have any structural intrusions that extend inwardly into an envelope of the wearer’s foot when the wearable shoe tree is in its operational position between the wearer’s foot and the shoe when positioned in the shoe (Col.3, line 58-Col.4, line 17; as seen in Fig.1-6), thereby being comfortably wearable between an inside surface of the shoe and the wearer’s foot, wherein the shoe tree is not permanently affixed within the shoe and configured to be removably insertable into the shoe (Col.3, lines 53-57). Mack does not disclose the shell being made of flexible material. However, Miller teaches a wearable shoe tree with structural shell (Fig.1) that is formed from steel or flexible plastic (para.8 & 20; i.e. it is well known in the textile art that thin plastic is flexible). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the steel material of Mack with the flexible plastic material of Miller, as a simple substitution of one well known structural shell material for another, in order to yield the predictable result of providing a shell that is comfortable and protects the toes of a user. It is also noted that Miller teaches the materials are recognized as art equivalents. When in combination Mack and Miller teach the two legs being flexible, when formed from plastic. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.	

Regarding Claim 38, Mack discloses a wearable shoe tree of claim 34 that is padded (94) on the interior surface (98) of the structural shell (Col.4, lines 34-39).

Regarding Claim 40, Mack discloses a wearable shoe tree for use within a shoe said shoe having sides, sidewalls having an inner surface, a longitudinal central portion, a shoe upper with an inner surface, a vamp region, a sole, a heel and a floor extending from a shoe toe box along a longitudinal direction to the heel, the shoe having internal contours which are adapted to fit about a wearer’s foot (as seen in Fig.1) the shoe tree formed to maintain the patency of the shoe comprising a structural shell (40) that is configured to fit into the shoe, wherein the shell is made of material, the structural shell consisting of a shoe tree toe box region (42) and two legs (60,62) configured to extend therefrom having ends which extend primarily in the longitudinal direction rearwardly toward the heel beyond the shoe toe box (of 42) to the longitudinal central portion of the shoe when operably positioned in the shoe (as seen in Fig.1 & 4; i.e. any point between the toe end of the shoe and the heel end of the shoe is a central portion, inasmuch as has been claimed by Applicant), wherein the shoe two legs of the structural shell are configured to snugly fit, via pressure tension against the inner surface of the shoe sidewall when operably positioned in the shoe (as seen in Fig.1), wherein the shoe tree toe box region of the structural shell consists of a convex ceiling (58) that is configured to snugly fit to an inner surface of the shoe upper and to follow contours from the shoe upper down toward the floor of the shoe where the upper meets the sole, and wherein no substantial portion of the structural shell extends between the bottom of a wearer's foot and the sole of the shoe (Col.3, line 58-Col.4, line 17; as seen in Fig.1-6), wherein the shoe tree is of a volume which is delimited by a space that is configured to fit between the shoe upper and sidewalls and the top and sides of the wearer's foot and is absent any inwardly extending structural intrusions so as to the comfortably wearable between an inside surface of the shoe and the wearer’s foot when the shoe is placed in its operational position between the wearer’s foot (Col.3, line 58-Col.4, line 17; as seen in Fig.1-6), wherein the shoe tree is configured to be removably insertable into the shoe (Col.3, lines 53-57), and wherein the wearable shoe tree comprises an inner edge (i.e. edge 154,164) having a curved “U” shape configured to fit over the foot of the wearer (as seen in Fig.2 & 4; the legs form a U space as they project from edge 154 of 42, therefore, the continuous edge created by 164 & 154 is U shaped). Mack does not disclose the shell being made of flexible plastic. However, Miller teaches a wearable shoe tree with structural shell (Fig.1) that is formed from steel or flexible plastic (para.8 & 20; i.e. it is well known in the textile art that thin plastic is flexible). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the steel material of Mack with the flexible plastic material of Miller, as a simple substitution of one well known structural shell material for another, in order to yield the predictable result of providing a shell that is comfortable and protects the toes of a user. It is also noted that Miller teaches the materials are recognized as art equivalents. When in combination Mack and Miller teach the two legs being flexible, when formed from plastic. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.	

Regarding Claim 44, Mack discloses a shoe tree of claim 34, wherein no substantial portion of the structural shell (40) extends between the bottom of a wearer’s foot and the sole of the shoe (Col.3, line 58-Col.4, line 4; as seen in Fig.1-3).

Regarding Claim 45, Mack discloses a shoe tree of claim 34, wherein the legs (60,62) create a "U" defining a “U” space when viewed from above a plane of the sole, wherein the "U" space between the two legs allows for flexibility and comfort in the vamp region of the shoe (as seen in Fig.2 & 4; the legs form a U space as they project from edge 154 of 42).

5.	Claims 35 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mack (US 6,412,195) in view of Miller (US 2009/0300944), and in further view of Bordin (US 2007/0089249).
Regarding Claims 35 and 39, Mack discloses a wearable shoe tree for use within a shoe, said shoe having sides, sidewalls having an inner surface, a longitudinal central portion, a shoe upper with an inner surface, a vamp region, a sole, a heel, and a floor extending from a shoe toe box along a longitudinal direction to the heel, the shoe having internal contours which are adapted to fit about a wearer’s foot (as seen in Fig.1), the shoe tree formed to maintain the patency of the shoe and comprising: a structural shell (10) that is configured to fit into the shoe, wherein the shell is made of material, the structural shell consisting of a shoe tree toe box region (42) and two legs (60,62) so as to have no sole portion (as seen in Fig.2 & 3), the legs configured to extend from the shoe toe box region and having ends which are configured to extend primarily in the longitudinal direction rearwardly toward the heel beyond the shoe toe box to the longitudinal central portion of the shoe when operably positioned in the shoe (as seen in Fig.1 & 4; i.e. any point between the toe end of the shoe and the heel end of the shoe is a central portion, inasmuch as has been claimed by Applicant), wherein the two legs of the structural shell are configured to snugly fit, via pressure tension against opposing inner surfaces of the shoe sidewalls when operably positioned in the shoe (as seen in Fig.1), wherein the shoe tree toe box region of the structural shell consists of a convex ceiling portion (58) that is configured to snugly fit against an inner surface of the shoe upper and to follow contours from the shoe upper down towards the floor of the shoe where the upper meets the sole, wherein the exterior surface of the shoe tree is configured to abut against the shoe toe box and sidewalls of the shoe when positioned therein snugly fitting its essentially entire volume exclusively in a space adjacent the shoe upper and sidewalls so as to follow contours of the shoe when positioned therein and so does not have any structural intrusions that extend inwardly into an envelope of the wearer’s foot when the wearable shoe tree is in its operational position between the wearer’s foot and the shoe when positioned in the shoe, thereby being comfortably wearable between an inside surface of the shoe and the wearer’s foot (Col.3, line 58-Col.4, line 17; as seen in Fig.1-6), and wherein the shoe tree is configured to be removably insertable into the shoe (Col.3, lines 53-57). Mack does not disclose the shell being made of flexible plastic. However, Miller teaches a wearable shoe tree with structural shell (Fig.1) that is formed from steel or flexible plastic (para.8 & 20; i.e. it is well known in the textile art that thin plastic is flexible). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the steel material of Mack with the flexible plastic material of Miller, as a simple substitution of one well known structural shell material for another, in order to yield the predictable result of providing a shell that is comfortable and protects the toes of a user. It is also noted that Miller teaches the materials are recognized as art equivalents. When in combination Mack and Miller teach the two legs being flexible, when formed from plastic. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.	
Mack and Miller disclose the invention substantially as claimed above. Mack does not disclose the shoe tree is scented or is treated with a fungicide. Bordin teaches a shoe tree that is scented or is treated with a fungicide (para.44-45). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the shoe tree of modified Mack to be scented or treated with a fungicide, as taught by Bordin, in order to provide a shoe tree which eliminates fungi or other malicious organisms of the shoe tree and the shoe, hence, a user has a reduced chance of contracting an infection or other bio-aliments in the foot.

6.	Claim 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mack (US 6,412,195) and Miller (US 2009/0300944), in view of Bordin (US 2007/0089249).
Regarding Claim 43, Mack and Miller disclose the invention substantially as claimed above. Modified Mack does not disclose wherein the shoe tree has perforations at various places in, and through, the surface of the structural shell to provide for aeration and a lighter weight. However, Bordin teaches a shoe tree (100) having perforations (128) at various places in, and through, the surface of the insert to provide for aeration and a lighter weight (para.42).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the shoe tree of modified Mack with perforations, as taught by Bordin, in order to provide a shoe tree having an aeration region, which is advantageous in a shoe tree because the region allows the shoe upper to breathe, keeping the interior relatively dry.

7.	Claims 41-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mack (US 6,412,195) and Miller (US 2009/0300944), in view of Brncick (US 5,074,060).
Regarding Claims 41-42, Mack and Miller disclose the invention substantially as claimed above. Combined Mack and Miller do not disclose wherein the flexible plastic is configured such that portions are adapted to be manually cut so that the wearable shoe tree can be comfortably worn by a wearer with corns, bunions and other anomalous growths on the wearer's feet and/or toes while protecting against deformation of the shoe. However, Brncick teaches a shoe tree (14) made of flexible plastic (Col.5, lines 15-27) with portions that can be manually cut (Col.4, lines 46-52) so that the wearable shoe tree can be comfortably worn by a wearer with corns, bunions, and other anomalous growths on the wearer’s feet and/or toes while protecting against deformation of the shoe (Fig.1, 2, 9, 10).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have trimmed the shoe tree of combined Mack and Miller, as taught by Brncick, in order to provide a shoe tree which is capable of being individually customizable to a user’s foot shape, allowing for more or less protection and flexibility as desired by the user for its intended purpose. 

Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. It is noted that Applicant’s arguments to Bordin and Brncick are moot as they do not refer to the rejection as laid out. Bordin was merely used to teach that a shoe tree can be scented or is treated with a fungicide; and Brncick was merely used to teach a shoe tree that has portions that can be manually cut. Therefore, Applicant’s arguments regarding the wearability of the shoe trees of Bordin and Brncick are misleading as those limitations were clearly taught by Mack and Miller.

8.	Applicant’s Remarks: Applicant asserts that Mack and Miller have nothing to do with shoe trees because they are classified in USPC 36 and the invention is classified in USPC 12. Further arguing that Mack and Miller do not suggest anything about maintaining the patency of the shoe upper because they are toe guards.
Examiner’s Response: Examiner respectfully disagrees and notes that both USPC 36 and USPC 12 are both related to footwear. Additionally, the classification of the prior art is not of relevance if the structure reads on the limitations of the claims, Mack in view of Miller, teach the claimed limitations and therefore are pertinent to Applicant’s claimed invention. In response to applicant's argument that Mack and Miller are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Mack and Miller are related to footwear, which is in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Mack and Miller clearly teach all of the limitations claimed, and a merely change in material would have been obvious to one having ordinary skill in the art. Such a modification was not based on improper hindsight reasoning as Miller had already contemplated such a material substitution prior to Applicant’s invention being filed. Further, Applicant’s argument that Mack and Miller do not suggest anything about maintaining the patency of the shoe upper because they are toe guards is not found persuasive. Mack and Miller are clearly capable of maintaining the patency of the upper as they teach the same structure as recited in the present claims. For all of these reasons, Applicant’s arguments are not found persuasive.

9.	Applicant’s Remarks: Applicant asserts Miller has no rearwardly extending legs, and is in some way fixed to the shoe upper, which teaches away from the invention whose purpose is to protect the shoe, not the foot. Also stating that Miller is made of multiple layers which would be thick and bulky, which would not be comfortable. Further arguing that Applicant does not believe the product of Miller was placed on the market because it is simply inoperable. 
	Examiner’s Response: Examiner respectfully disagrees and notes that Applicant appears to have misconstrued the Office Action. Miller was not used to teach the legs or removability from the shoe upper (though Miller is indeed removable, as claimed). Mack was used to address these structural limitations and Miller was merely used to teach a material aspect. Applicant’s arguments toward Miller are moot, as they do not pertain to the rejection as laid out. Additionally, whether or not a product was produced for public use is not the standard for patentability. If a reference was publicly available prior to the effective filing date of the claimed invention and that reference discloses the claimed invention then that precludes Applicant’s claims from receiving a patent. For all of these reasons, Applicant’s arguments are not found persuasive.

10.	Applicant’s Remarks: Applicant asserts that Mack lacks flexible legs that extend from the toe box region and having ends which extend primarily in the longitudinal direction rearwardly toward the heel beyond the toe box to the central portion of the shoe.
	Examiner’s Response: Examiner respectfully disagrees. Mack in combination with Miller clearly teaches forming the structural shell from a thin plastic, which would mean the legs formed of the thin plastic are flexible; See the rejection above. Additionally, the ends of Mack’s legs extend primarily in the longitudinal direction rearwardly toward the heel beyond the toe box to the central portion of the shoe, as seen in Fig. 1 & 4 of Mack. It is noted that “the longitudinal central portion of the shoe” is a broad recitation that is not supported by or detailed in Applicant’s original disclosure, and therefore can be broadly interpreted to mean any portion of the shoe between the toe end and the heel end. Additionally, the limitation “the longitudinal central portion of the shoe” should be cancelled from the claims as it is new matter. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For all of these reasons, Applicant’s arguments are not found persuasive.

11.	Applicant’s Remarks: Applicant asserts that the level of ordinary skill in the art is very low. Persons innovating in the sporting goods space are typically those who practice sports which do not typically include those who have university degrees, and even more typically do not include those with engineering degrees. Therefore, the level of innovation warranting a patent is correspondingly low.
	Examiner’s Response: Examiner respectfully disagrees with Applicant’s unsupported assertion that persons of innovation in the field is limited to uneducated athletes. Many inventors hold advanced degrees, including but not limited to engineering, one inventor with such degrees being Sergio Cavaliere of Nike https://it.linkedin.com/in/sergio-cavaliere-6a3938b. Additionally, there is a vast selection of universities within the U.S with robust programs that provide advanced degrees in textile science and textile design, as well as textile engineering; 
https://textiles.ncsu.edu/academics/ graduate/masters/ and http://www.ncto.org/industry-partners-resources/textile-colleges-universities/. It is noted that any new assertions Applicant made in the 06/13/2022 filing, with regard to the statements herein, are not relevant to the prosecution of this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732